DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
	This issue in filed in response to application filed on 11/11/2021 claiming priority of earlier filed applications with the earliest filing date 6/1/2011.
	Claims 1-10, 20, 24, 33-34, 36, 40, 45, 47, 55-56 were amended. Claims 11-19, 21-23, 25-32, 35, 37-39, 41-44, 46, 48-54 were canceled. No claims were added.
	Claims 1-10, 20, 24, 33-34, 36, 40, 45, 47, 55-56 are pending/rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 20, 24, 33-34, 36, 40, 45, 47, 55-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11195428. Although the claims at issue are not identical, they are not patentably distinct from each other because the novelty of the claimed invention in the instant application drawn to the same novelty claimed in the US Patent 11195428 as shown in the table below;

Instant application 
11195428
Claims 1, 55, and 56, recite A method, a system and a computer program product implemented by a computer, for feedback-driven provision of information in relation to a plurality of information resources, the method comprising:  monitoring actions of a first user in relation to the information resources; a feedback metric related to interaction of the first user with the  providing output information related to the at least one information resource based at least in part on the feedback metric and/or a mapping of the at least one information resource.
 Claims 1, and 56, recite A method, and a computer program product implemented for feedback-driven provision of information in relation to a plurality of information resources, the method comprising: accessing a mapping among a plurality of information resources stored on one or more repositories; monitoring an action of a first user in relation to at least a subset of the information resources; obtaining a feedback metric associated with the action of the first user in relation to the at least the subset of the plurality of information resources; and providing output information related to the plurality of information resources based at least in part on the mapping and the feedback metric


The instant application claims 1, 55, and 56 recite implemented by a computer, for feedback-driven provision of information in relation to a plurality of information resources, the method is a variation of implemented for feedback-driven provision of information in relation to a plurality of information resources, comprising: monitoring actions of a first user in relation to the information resources is a variation of monitoring an action of a first user in relation to at least a subset of the information resources; obtaining a feedback metric associated with the action of the first user in relation to the at least the subset of the plurality of information resources; a feedback metric related to interaction of the first user with the  providing output information related to the at least one information resource based at least in part on the feedback metric and/or a mapping of the at least one information resource is a variation of obtaining a feedback metric associated with the action of the first user in relation to the at least the subset of the plurality of information resources; and providing output information related to the plurality of information resources based at least in part on the mapping and the feedback metric.
Conclusion
20080295114 Argade et al. related to method and apparatus for execution control of computer programs.
6614781 Elliott et al. related to voice over data telecommunications network architecture.
7085814 Gandhi et al. related to data driven remote device control model with general programing interface-to-network messaging adapter.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 29, 2022